FILED
                             NOT FOR PUBLICATION                           MAR 17 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KARLA YANETH REGALO,                             No. 12-71447

               Petitioner,                       Agency No. A088-029-017

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Karla Yaneth Regalo, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006), and we deny the petition for review.

      Regalo testified that she was followed and harassed by gang members who

wanted her to join the gang and/or go out with them, and that she considered the

unwanted attention threatening. Substantial evidence supports the agency’s

determination that Regalo failed to establish she suffered harm rising to the level of

persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir. 2003)

(harassment and physical encounters without any significant physical violence did

not compel finding of past persecution); see also Wakkary v. Holder, 558 F.3d

1049, 1060 (9th Cir. 2009) (harm to family must be closely tied to petitioner).

Regalo does not challenge the agency’s finding that she failed to establish a well-

founded fear of persecution because she was able to relocate and live safely in San

Salvador for five years before voluntarily returning to her hometown. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

supported by argument are deemed waived). Thus, we deny the petition as to

Regalo’s asylum claim.

      Because Regalo failed to establish eligibility for asylum, her withholding of

removal claim necessarily fails. See Zehatye, 453 F.3d at 1190.

      PETITION FOR REVIEW DENIED.

                                          2                                    12-71447